                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BRIAN BRESSAN and STEPHANIE
 BRESSAN,

                Plaintiffs,
                                                     Case No. 18-cv-1479-SMY-RJD
        vs.

 EQUIFAX INFORMATION SERVICES,
 LLC, et al.,

                Defendants.


                                            ORDER

       The parties have informed the Court that the above action has been settled as to Defendant

Equifax Information Services, LLC. but that additional time is needed to consummate the

settlement. Accordingly, the Clerk of Court is DIRECTED to enter judgment dismissing this

Defendant with prejudice and without costs 60 days from the date of this Order. Should the parties

fail to consummate settlement within 60 days, they may petition the Court to delay entry of

judgment. Further, and in light of the parties’ settlement, the Court DENIES AS MOOT all

pending motions and VACATES all deadlines and hearings as to Equifax Information Service,

LLC.

       IT IS SO ORDERED.

       DATED: February 14, 2019

                                                            /s/ Staci M. Yandle
                                                            STACI M. YANDLE
                                                            DISTRICT JUDGE
